DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Amendments to the claims, filed on 12/13/21, have been entered in the above-identified application.
Any rejections made in the previous action, and not repeated below, are hereby withdrawn. 
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required:
The specification fails to provide proper antecedent basis for claim 6.

Claim Objections
Claim 1 is objected to because of the following informalities:  “stwo-dimensional” should be “two-dimensional” (see lines 6-7). 
4 is objected to because of the following informalities:  “s urface” should be “surface” (see line 1-2).  Appropriate correction is required.
Claims 8 and 20 are objected to because of the following informalities:  “continous” should be “continuous” (see line 1).  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1 states “the first plurality of granules and the second plurality of granules forming a stwo-dimensional shingle pattern” which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that 
	Claims 2-11 are rejected for failing to cure the deficiencies of claim 1.
Claim 12 states “the first plurality of granules and the second plurality of granules forming a two-dimensional shingle pattern” which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, at the time the application was filed, had possession of the claimed invention.
	Claims 13-20 are rejected for failing to cure the deficiencies of claim 1.
Examiner Note: since the specification lacks support for the amended claims, the Examiner will have to try to extrapolate from the drawings and what is actually supported in the specification in examining the claims with regards to the new amendments.

Claim Rejections - 35 USC § 103
Claims 1-20 are rejected under 35 U.S.C. 103 as obvious over Grube et al (US 2018/0058071 A1).
Regarding claims 1, 6, 7, 9, 12, and 17, Grube teaches an apparatus useful for roofing and a method useful for forming a roofing apparatus (i.e., rolled roofing) comprising a flexible planar material or providing a flexible planar material (i.e., construction material) comprising a back surface on a first side, and an outer surface on a second side opposite the first side; and a granule layer disposed on the outer surface, the granule layer comprising a shingle design formed by a first plurality of granules (50) para 27, 44, 130; fig 13).
Regarding the limitation “the first plurality of granules and the second plurality of granules forming a two-dimensional shingle pattern effecting a shingle appearance,” the specification appears to lack support for this limitation, but it will be interpreted in light of the specification to resemble the embodiment of figure 2 (see below).

    PNG
    media_image1.png
    508
    655
    media_image1.png
    Greyscale

 Grube teaches traditional shingle or standard three tab shingle that contains a flat layer with no dimensional thickness to it and having a very similar appearance to that (i.e., two-dimensional) (para 13, see figure 1 below).

    PNG
    media_image2.png
    222
    348
    media_image2.png
    Greyscale

	Grube further teaches the use of applicators which apply/deposit media onto a material; and for roofing the applicator units would typically apply/deposit granules; wherein the applicator units can be designed to apply media or granules in a pattern; wherein the granules placed into these applicator units are specifically chosen for their size and or sieve gradation as well as their color, shade and or color blend based on the location of the applicator units, and what portion or section of the overall pattern or design is being made by the applicator units (para 37, 109).
	Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to adjust the applicator units and the size, shape, and color, of the granules therein to apply a pattern that resembles a standard three tab shingle that contains a flat layer (i.e., the first plurality of granules and the second plurality of granules forming a two-dimensional shingle pattern effecting a shingle appearance) as a matter of aesthetic design choice as suggested by the prior art at the time of invention.
Regarding claims 2-5 and 13-16, Grube teaches the use of adhesive strips that can be used (para 146) on the construction materials along the edges or on the back of the construction material for bonding purposes; so it would obvious to one of ordinary skill in the art at the time of invention to add adhesives strips along the edges, on the back, or throughout various locations on the embodiment of the construction material to allow the construction material to bond to a substrate or another layer of construction material as needed.
Regarding claims 8, 10, and 18, 20, Grube teaches the granules may be of different colors and sieve sizes (e.g., #14 and #18) (para 43, 109, 174, 183) which would have suggested to one of ordinary skill in the art at the tie of invention the granule layer comprising a continuous layer of one or more granules in thickness; the first plurality of granules comprising a first color and the second plurality of granules comprising a second color, together forming the shingle pattern; 
Regarding claims 11 and 19, Grube teaches the granules may be of different colors and sieve sizes (e.g., #14 and #18) (para 43, 109, 174, 183) which would have suggested or otherwise rendered obvious the first plurality of granules comprising a first granule size and the second plurality of granules comprising a second granule size, together forming a shingle pattern.

Response to Arguments
Applicant's arguments filed 12/13/21 have been fully considered but they are not persuasive.
The Applicant contends that paragraphs 22-23 and figure 1 provide proper antecedent basis for claims 6 and 7. This is persuasive for claim 7.
This is not persuasive since for claim 6 since the limitation is not supported or stated in the specification; and figure 1 appears to lack adequate support for claim 6. 
Regarding the limitation “the first plurality of granules and the second plurality of granules forming a two-dimensional shingle pattern effecting a shingle appearance,” the specification appears to lack support for this limitation, but it will be interpreted in light of the specification to resemble the embodiment of figure 2 (see below).

    PNG
    media_image1.png
    508
    655
    media_image1.png
    Greyscale

 Grube teaches traditional shingle or standard three tab shingle that contains a flat layer with no dimensional thickness to it and having a very similar appearance to that (i.e., two-dimensional) (para 13, see figure 1 below).

    PNG
    media_image2.png
    222
    348
    media_image2.png
    Greyscale

	Grube further teaches the use of applicators which apply/deposit media onto a material; and for roofing the applicator units would typically apply/deposit granules; wherein the applicator units can be designed to apply media or granules in a pattern; wherein the granules placed into these applicator units are specifically chosen for their size and or sieve gradation as well as their color, shade and or color blend based on the location of the applicator units, and what portion or section of the overall pattern or design is being made by the applicator units (para 37, 109).
	Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to adjust the applicator units and the size, shape, and color, of the granules therein to apply a pattern that resembles a standard three tab shingle that contains a flat layer (i.e., the first plurality of granules and the second plurality of granules forming a two-dimensional shingle pattern effecting a shingle appearance) as a matter of aesthetic design choice as suggested by the prior art at the time of invention.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN L VAN SELL whose telephone number is (571)270-5152. The examiner can normally be reached Mon-Thur, Generally 7am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, M. Veronica Ewald can be reached on 5712728519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

NATHAN VAN SELL
Primary Examiner
Art Unit 1783



/NATHAN L VAN SELL/Primary Examiner, Art Unit 1783